Citation Nr: 1535914	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  07-34 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from July 1, 2005, and in excess of 20 percent from May 30, 2007, for a low back strain (back disability).

(In accordance with BVA Directive 8430 (May 17, 1999), the Veteran's claims for a total rating based on individual unemployability (TDIU) and entitlement to service connection for fibromyalgia will be concurrently adjudicated in a separate Board of Veterans' Appeal decision under a separate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In December 2009, the Veteran and her husband testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the record.

In August 2007, the RO increased the rating from 10 percent to 20 percent effective May 30, 2007, the date of the VA examination which indicated a worsening.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 10 percent prior to May 30, 2007, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In June 2012 and December 2013, this matter was remanded by the Board for further development.

The Board has reviewed the Veteran's physical claims file, and her electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDING OF FACT

Throughout the entire period on appeal, the most probative evidence demonstrates that the Veteran's back disability was manifested by X-ray evidence of arthritis, muscle spasms, limitation of forward flexion of the thoracolumbar spine to no less than 80 degrees, radiculopathy of the left leg, and a combined range of motion of the thoracolumbar spine of no less than 235 degrees; MRI findings on February 21, 2014, reveal left leg radiculopathy that is manifested by symptoms of not more than mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  Prior to May 30, 2007, a rating of 20 percent, but no higher, is warranted for a back disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  Since May 30, 2007, the criteria for a rating higher than 20 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5237 (2014).

3.  Radiculopathy of the left lower extremity warrants a separate evaluation of not greater than 10 percent, effective from February 21, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the Veteran's ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In this case, the Veteran contends that her service-connected back disability warrants more than her 10 percent evaluation prior to May 30, 2007, and the 20 percent evaluation since May 30, 2007.

The Veteran's back disability, diagnosed as low back strain, has been evaluated under Diagnostic Code 5237, which pertains to lumbosacral or cervical strain.

Spine disabilities can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when then combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; the restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014). 

The Board further notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS), and that she is not shown to have "incapacitating episodes" as defined at DC 5243.  See e.g., VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) examination, dated in December 2012 (indicating that the Veteran does not have IVDS).  In addition, to the extent she has exhibited neurological symptoms, this decision is compensating that disability by assigning a separate 10 percent rating for left lower extremity radiculopathy, effective from February 21, 2014.

Turning first to orthopedic manifestations of the Veteran's disability, on June 2005 VA general medical examination her gait was normal.  X-rays were normal and she reported that chiropractic therapy was helpful.  Essential daily activities were difficult-she was unable to do yardwork and limited walking and exercise.  Her back disability was aggravated by prolonged standing, sitting and walking and repetitive bending.  She indicated that she missed about 20 days of work in the past 12-months due to low back pain.  She complained of a major flare-up of low back pain which was manifested by intense pain and spasms.  Flare-ups occurred every 2 months and lasted 4 days.  They were manifested by intense pain and muscle spasms, but she denied any incapacitating episodes.  

Range of motion measurements revealed 90 degrees flexion with pain; 30 degrees extension; 30 degrees right and lateral flexion; 45 degrees right and left lateral rotation.  The combined range of motion was 240 degrees.  Straight leg raising was negative, bilaterally.  Curve of the spine was normal.  There was tenderness in the left lumbar paraspinous musculature and paraspinal tension in the left paraspinous musculature.  Pain was noted during range of motion testing.  There was increased pain with repetitive motion without further loss of range of motion, incoordination, or weakness.  The additional effective loss of range of motion with repetition was 10 degrees and was primarily due to pain.  The impression was chronic low back strain with mild functional loss.

In an October 2006 statement, the Veteran complained of reduced range of motion, painful motion, tenderness, spasm, weakness, difficulty sitting/standing and sometimes walking due to her low back disability.

In a March 2007 statement, the Veteran complained of an altered gait and left leg problems due to her back disability.

On May 2007 VA examination, the Veteran presented with a mildly antalgic gait without any assistive device.  Position changes were guarded.

Range of motion measurements revealed 90 degrees flexion, 20 degrees extension with pain throughout, 20 degrees right and left lateral flexion with pain at 20 degrees, and 45 degrees right and left lateral rotation.  The combined range of motion was 240 degrees.  Straight leg raising on the right was negative and positive for pain radiating into the left thigh on the left.  Paraspinal tenderness was significant over the lumbar paraspinous musculature and positive over the paraspinal tension.  Pain was noted during range of motion with no additional limitation following repetitive range of motion.  There was no loss of range of motion with repetition.  X-ray examination of the lumbar spine revealed levoconvex curvature of the lumbar spine.  No fractures or significant degenerative findings were noted.  The impression was chronic low back strain.

On May 2008 VA spine examination, the Veteran subjectively complained of pain the lower back with spasms.  There was radiation manifested by intermittent "electrical shocks" down the left leg.  However, she denied any limitations on walking or the use of assistive devices.  The Veteran's back disability also had no effect on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting or grooming; mild effects on shopping; and moderate effects on sports.

Flare-ups occurred 2 to 3 times per week lasting one day during which she had increased difficulty walking, prolonged standing, and sitting and entering and exiting a car.  During the last 12-month period she denied having any incapacitating episodes and gait was normal. 

Range of motion measurements indicated 80 degrees flexion, 15 degrees extension, 30 degrees right and left lateral flexion, and 45 degrees right and lateral rotation.  The combined range of motion was 245 degrees.  She was able to stand on her toes and heels.

Pain was noted during range of motion from 30-80 degrees flexion and 0-15 degrees extension.  However, there was no additional limitation of range of motion following repetitive use.  X-rays of the lumbosacral spine indicated a levoconvex curvature to the lumbar spine.  No significant degenerative findings were noted.  The impression was low back strain.

On October 2009 VA spine examination, the Veteran presented with complaints of daily and constant low back pain.  Sharp shooting pains to the pelvis, thoracic spine, and legs were also noted, but the examiner explained that they did not follow a radicular dermatome; she had a concurrent condition of fibromyalgia.  She denied any history of surgery or epidural injections for a back condition.  

The Veteran used a TENs unit almost daily which moderately controlled back pain.  She also wore a back brace 3-4 times per week when exercising or with severe pain.  She denied having any incapacitating episodes in the last 12 months.

The range of motion measurements indicated a normal gait and 100 degrees flexion, 40 degrees extension, 50 degrees right lateral flexion, 45 degrees left lateral flexion, and 45 degrees right and left lateral rotation.  The combined range of motion was 325 degrees.  Straight leg raising was negative, bilaterally.  Paraspinal tenderness was moderate to severe.

There was pain on range of motion with 80-100 degrees flexion and 35-40 degrees extension.  There was no additional limitation in range of motion following repetitive use.  X-rays of the lumbar spine indicated stable to mild levoscoliosis with otherwise anatomic alignment.  There was no significant disk height loss or spur formation appreciated.  No acute fracture was identified.  The impression was lumbar strain.  The Veteran's back disability had no effect on shopping, recreation, feeding, bathing, dressing, toileting, and grooming; a mild effect on traveling; a moderate effect on exercise and chores; and prevented sports.  It was noted that her fibromyalgia also contributed to her limitations in activities.  She had not worked since 2005 due, in part, to her back disability.

The examiner explained that the Veteran's comorbid condition of fibromyalgia contributed to low back musculoskeletal pain.  It was not possible to determine without resorting to mere speculation to what degree lumbar spine condition contributed to chronic low back pain and to what degree fibromyalgia contributed to lower back symptoms.

VA treatment records dated in June 2009 indicate a diagnosis of sciatica and note sciatica with radiation down both legs.  On examination, it was noted that 2006 X-rays indicated scoliosis.  

At the December 2009 hearing before the Board, the Veteran testified that she had guarding of her back and sharp pain that she got when she stooped over.  She testified that she had bad back spasms so severe that she had to seek emergency room care on one occasion.  She testified that she had difficulty with activities of daily living including lawn work due to her back disability.  She testified that her back disability had remained the same during the course of the appeal (i.e., there was no change since May 30, 2007). 

VA treatment reports include a July 2010 rheumatology note which reflects a complaint of radicular symptoms into anterior thigh to knee.  The assessment/diagnosis was fibromyalgia.

On July 2012 VA peripheral nerves condition DBQ examination no peripheral nerve condition or peripheral neuropathy was diagnosed.

On December 2012 VA back conditions DBQ examination, the Veteran reported complained of daily pain and stated that she had begun treating with an acupuncturist.  Low back pain impacted her ability to play sports, exercise, and do chores requiring lifting or repetitive bending.  She had flare-ups of low back pain once a month which lasted 3-4 days during which she experienced muscle spasms, stiffness, and severe pain.  During flare-ups, she avoided all exertional activities.

The range of motion measurements revealed 90 degrees of greater flexion, with pain; 25 degrees extension, with pain; 30 degrees or greater right and left lateral flexion, with pain; 30 degrees right and left lateral rotation.  The combined range of motion was 235 degrees.  She was able to perform repetitive-use testing with three repetitions.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  Functional loss/functional impairment and/or additional limitation of range of motion of the back after repetitive use was manifested by less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for joint and/or soft tissue of the thoracolumbar spine.  There was guarding or muscle spasm of the back, but it did not result in abnormal gait or spinal contour.  Muscle strength testing was considered normal and there was no muscle atrophy.  Reflex examination and sensory examination was normal.  Straight leg raising was also normal.

The examiner diagnosed chronic low back strain with secondary degenerative disc disease (DDD) of the lumbar spine.  However, the examiner said that there were no signs of radiculopathy.  There were no other neurologic abnormalities or findings related to the back disability.  She had no IVDS of the thoracolumbar spine and did not require use of any assistive device.  Arthritis was documented on X-ray examination.  The Veteran's back disability impacted her ability to work by limiting heavy lifting and prolonged standing.  X-ray impression was levoconvex curvature centered about L2.  There is new mild to moderate disc space narrowing at L3-4.  The impression was L3-4 disc space narrowing.  The examiner diagnosed chronic low back strain with secondary DDD of the lumbar spine.

Acupuncture treatment records include a November 2013 X-ray of the lumbar spine which indicated significant scoliosis convex to the left with rotation of the vertebral bodies.  Otherwise, the study was normal.  Records indicate an assessment of low back pain and sciatica.

The clinical indication of a February 21, 2014, MRI of the lumbar spine was left leg radiculopathy, presumably based on a finding of mild disc bulging at L5-S1.

Private physical therapy reports dated in May 2014 and June 2014 include a June 2014 complaint of decreased lumbar mobility, except at L5 and L1.  There was uneven lumbar mobility with dynamic movements and increased extension in the lumbar spine with bed mobility.  Lumbar flexion and extension were very restricted, lumbar left and right side bending was slightly restricted, and lumbar left and right rotation was considered normal.  These records indicated numbness in both legs, but left leg pain was greater than right leg pain.  L5/S1 scoliosis and sciatica was diagnosed.  Pain was rated as 4 to 6 out of 10 on the pain scale.  Straight leg raising was negative.

An August 2014 EMG of the legs was normal.  Chronic problems were noted to be low back pain and sciatica.

In December 2013, the Board remanded the claim for the AOJ to obtain the Veteran's acupuncture records and for the July 2012 VA DBQ peripheral nerves and December 2012 VA DBQ spine examiners to review the acupuncture records and provide an addendum opinion regarding the nature and severity of the Veteran's back disability and to provide a new examination if necessary.

Pursuant to the Board's Remand, in May 2014, upon reviewing the acupuncture records, a VA examiner opined that it would be mere speculation to assume a clinical (functional) change in the low back condition without additional objective clinical documentation from the acupuncture treatment.  She explained that it would be mere speculation to assume a functional change following the acupuncture treatment without comparison biomechanical values for range of motion, sensory, and neurovascular examination.  She explained that the acupuncture documentation was silent for clinical information of objective clinical findings following treatment.  Although the examiner could not provide an expert opinion without resorting to mere speculation, she adequately supported that determination, which is an expert opinion in itself.  See Jones v. Shinseki, 23 Vet. App. 382 (2009).
 
After review of the evidence, the Board finds that the Veteran is entitled to a disability evaluation of 20 percent for her back disability for the entire period of this appeal.  The August 2007 rating decision which increased the rating from 10 percent to 20 percent effective May 30, 2007, was based on a finding of guarding severe enough to result in an abnormal gait.  In this regard, the Veteran has credibly testified of severe muscle spasms prior to and since May 30, 2007.  She also credibly testified that her back disability remained constant during the course of the appeal.  Simply stated, the Board can determine no distinction in the Veteran's orthopedic symptoms prior to and after May 30, 2007.  The medical evidence of record only confirms the Veteran's contentions.  The Board finds that it is factually ascertainable that the symptoms demonstrated at the May 2007 VA examination have existed throughout the period on appeal. 

Applying the relevant rating criteria, the Board notes that a rating in excess of 20 percent for the Veteran's back disability is not warranted.  A 40 percent evaluation is assigned for forward flexion to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.

In sum, while the Veteran clearly has problems with the back, the most probative evidence of record does not indicate that the Veteran's back disability is manifested by forward flexion to 30 degrees or favorable ankylosis of the entire spine.  Moreover, while there was additional limitation in range of motion of the thoracolumbar spine following repetitive use testing in June 2005, there was no additional limitation in range of motion in May 2008, October 2009 or December 2012.  Overall, there is no evidence of record that the Veteran's forward flexion is limited to 30 degrees or that there is ankylosis of the entire spine.  Accordingly, the 20 percent evaluation is warranted.

With regard to the DeLuca factors, the Board observes that the VA examiner and VA/private clinicians and therapists noted the Veteran's complaints of pain, difficulty with prolonged walking and sitting, problems with a variety of the activities of daily living, and limited range of motion due to her back disability, and the Board has taken those complaints into consideration in its above discussion (it is important for the Veteran to understand that these problems are the basis for the 20% rating).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates a 40 percent rating.

While the Board accepts the contentions of the Veteran that her thoracolumbar spine disability causes her to experience pain, functional loss, and limitation of motion, providing the basis for the 20% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's thoracolumbar spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, greater ratings are not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

In sum, the Board finds that the orthopedic manifestations of the Veteran's thoracolumbar spine disability do not warrant a rating in excess of 20 percent at any time.

While the Board understands the Veteran central concern that he has a severe back disability manifested by limited movement, pain, and problems with prolonged walking and standing, it is important for Veteran to also understand that without some problems associated with her back there would be no basis for a compensable evaluation (zero), let alone a 20 percent throughout the entire period on appeal.  2007.  Without consideration of the problems she has cited and the pain and other issues she has with her back at this time, the current evaluation could not be justified.

Turning next to neurological manifestations of the Veteran's back disability, on June 2005 VA spine examination, she had good balance and coordination.  Strength was normal and DTRs 2+.  Sensation was grossly intact and Romberg's test was normal.  Lumbar/thoracic spine examination gait was normal.

Straight leg raising was negative, bilaterally.  Curve of the spine was normal.  There was tenderness in the left lumbar paraspinous musculature and paraspinal tension was positive in the left paraspinous musculature.  Strength was 5/5 and sensation was intact to light touch in the lower extremities.

On May 2007 VA examination, the Veteran presented with a mildly antalgic gait without any assistive device.  Position changes were guarded.  Straight leg raising on the right was negative and positive for pain radiating into the left thigh on the left.  Paraspinal tenderness was significant over the lumbar paraspinous musculature and positive over the paraspinal tension.  Strength was 5/5, lower extremities reflexes were 1+/4 and sensation was intact to light touch in the lower extremities.  

On May 2008 VA spine examination, the Veteran complained of lower back pain with spasms.  Radiation was manifested by intermittent "electrical shocks" down the left leg.  Straight leg raising was negative, bilaterally.  There was paraspinal tenderness, but no tension.  She was able to stand on her toes and heels.  Lower extremity reflexes were 1+/4 and strength was 5/5.  Sensation was intact to light touch.  

On October 2009 VA spine examination, straight leg raising was negative, bilaterally.  Paraspinal tenderness moderate to severe diffuse paralumbar musculature tenderness son palpation.  Reflexes were 2+/4 with normal muscle strength and no atrophy.  Sensation was intact to light touch in the lower extremities.  

On December 2012 VA back DBQ examination, muscle strength testing was normal and there was no muscle atrophy.  Reflex examination and sensory examination was normal.  Straight leg raising was also normal.  The examiner said that there were no signs of radiculopathy.  There were no other neurologic abnormalities or findings related to the back disability.  

A February 21, 2014, MRI of the lumbar spine revealed left leg radiculopathy, presumably based on a finding of mild disc bulging at L5-S1.  However, an August 2014 EMG of the legs was normal.

Based on the Veteran's complaints of left leg weakness and the February 2014 MRI clinical indication of radiculopathy of the left leg, the Board finds that a separate evaluation for left lower extremity radiculopathy of 10 percent is warranted as of February 21, 2014, under Diagnostic Code 8520 for mild incomplete paralysis.  The February 21, 2014, MRI revealed only mild disc bulging at L5-S1 and there was an essentially normal EMG in August 2014.  Moreover, there are also no findings of marked muscle atrophy, drop foot, or other evidence of more severe neurological impairment.  While the Board acknowledges the Veteran's complaints of numbness and weakness and the right leg, the objective evidence does not support a separate evaluation for neurologic complaints related to the Veteran's right leg.  Bladder or bowel problems associated with her spine have also not been diagnosed at any point during the appeal.  Accordingly, the Board additionally does not find that a separate compensable rating for bladder or bowel impairment related to the Veteran's back disability is warranted at this time.

With regard to her back disability, the Veteran is competent to report her complaints of pain and weakness as these observations come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that her symptoms are of such severity as to warrant higher ratings and has taken these contentions seriously (this was the basis of the Board's remands in order to address this medical question and the basis for the assignment herein of a 20 percent rating prior to May 30, 2007, and assigns a 10 percent rating for left lower extremity radiculopathy, effective from February 21, 2014).  She is not, however, competent to identify a specific level of disability of her back disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claim, the applicable rating criteria contemplate all impairment resulting from her back disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically her complaints of pain, limitations on activities of daily living, and weakness due to her back disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's increased rating for a back disability, this appeal arises from disagreement with the initial evaluation following the grant of service connection for her back disability.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed.

The Veteran also testified at a hearing before the undersigned acting Veterans Law Judge (VLJ) in December 2009.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the acting VLJ asked relevant questions concerning the nature and severity of her back disability.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment record and, post-service VA and private treatment records (including those obtained pursuant to the Board's remands) and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in June 2005, May 2007, October 2009, July 2012, and December 2012.  Pursuant to the Board's December 2013 Remand, a May 2014 addendum to the 2012 VA examinations was obtained.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate her back disability. 

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

Prior to May 30, 2007, an initial evaluation of 20 percent, but no higher, for the Veteran's service-connected back disability is granted, subject to the law and regulations governing the payment of monetary benefits.

Since May 20, 2007, an evaluation in excess of 20 percent for the Veteran's service-connected back disability is denied.

A separate 10 percent, but not greater, rating for left lower extremity radiculopathy is granted, effective from February 21, 2014, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


